UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7811


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LIONEL HOLLOWAY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:09-cr-00363-ELH-1; 1:19-cv-02243-ELH)


Submitted: February 20, 2020                                 Decided: February 25, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lionel Holloway, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lionel Holloway seeks to appeal the district court’s order dismissing as successive

his 28 U.S.C. § 2255 (2018) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.      See 28 U.S.C. § 2253(c)(1)(B) (2018).

A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.

See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Holloway has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. *   We dispense with oral argument because the facts and legal




       *
        Holloway’s § 2255 motion sought to challenge his September 2010 criminal
judgment in light of the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct.
2191 (2019). Holloway may seek authorization from this court to file a successive § 2255
motion based on Rehaif. See 28 U.S.C. § 2255(h)(2).

                                              2
contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             DISMISSED




                                            3